Case 9:20-bk-10554-DS      Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50       Desc
                            Main Document     Page 1 of 7


 1
                        UNITED STATES BANKRUPTCY COURT
 2              CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 3

 4
      In re:                                     Lead Case No. 9:20-bk-10554-DS
 5
      CPESAZ LIQUIDATING, INC.,                  Chapter 11
 6
                                Debtors          Joint Administrated With:
 7                                               Case No. 9:20-bk-10553
      In re:                                     Case No. 9:20-bk-10994
 8
      NDS LIQUIDATING, INC.,
 9
                                Debtors
10
      In re:
11                                               PROOF OF SERVICE
      CPESCA LIQUIDATING, INC.,
12
                                Debtors
13
      [•] Affects All Debtors
14
      [ ] Affects CPESAZ Liquidating, Inc.
15
      [ ] Affects NDS Liquidating, Inc.
16
      [ ] Affects CPESCA Liquidating, Inc.
17

18

19

20

21

22

23

24

25

26

27
28



                                                                                         Page 1 of 7
Case 9:20-bk-10554-DS   Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50   Desc
                         Main Document     Page 2 of 7




                                                                                  Page 2 of 7
Case 9:20-bk-10554-DS   Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50   Desc
                         Main Document     Page 3 of 7




                                                                                  Page 3 of 7
             Case 9:20-bk-10554-DS            Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50                     Desc
                                               Main Document     Page 4 of 7
CPES
Total number of parties: 72



Exhibit - CPES
Svc Lst Name and Address of Served Party                                                              Mode of Service

 74095   1814 OGDEN, LLC, C/O SIERRA INVESTMENTS, 311 9TH AVENUE, SAN MATEO, CA, 94401                US Mail (1st Class)

 74095   AIRPORT SERVICE CENTER, PORTFOLIO REALTY MANAGEMENT, 4020 MOORPARK AVE, SUITE 218, SAN       US Mail (1st Class)
         JOSE, CA, 95117
 74095   AMERICAN EXPRESS, CORPORATE CARD, 200 VESEY STREET, NEW YORK, NY, 10285-3106                 US Mail (1st Class)

 74095   AURORA SKY REALTY LLC, 1843 PASEO SAN LUIS, STE A, SIERRA VISTA, AZ, 85635                   US Mail (1st Class)

 74095   BEACH AREA STORAGE, 464 LEONI DRIVE, GROVER BEACH, CA, 93433                                 US Mail (1st Class)

 74095   BILL LINDERMAN, 18021 N 50TH PLACE, SCOTTSDALE, AZ, 85254                                    US Mail (1st Class)

 74095   CALEB A LOPEZ, TRUSTEE OF THE LOPEZ FAMILY TRUST, PO BOX 13614, SAN LUIS OBISPO, CA, 93406   US Mail (1st Class)

 74095   CAPGROW HOLDINGS JV SUB III LLC, 320 W OHIO ST., STE 650N, CHICAGO, IL, 60654                US Mail (1st Class)

 74095   CAPGROW HOLDINGS JV SUB IV LLC, 320 W OHIO ST., STE 650N, CHICAGO, IL, 60654                 US Mail (1st Class)

 74095   CTC PROPERTY MANAGEMENT, LLC, 2197 S 4TH AVE. STE 206, YUMA, AZ, 85364                       US Mail (1st Class)

 74095   EASLEY SUNLAND TUJUNGA LLC, 808 LAKE BREEZE DR, HIGHLAND VILLAGE, TX, 75077                  US Mail (1st Class)

 74095   ELLWOOD PROFESSIONAL BUILDING LLC, ATT: KEN ALKER, 81 DAVID LOVE PLACE, SANTA BARBARA,       US Mail (1st Class)
         CA, 93117
 74095   ENGELMAN BERGER, P.C., SCOTT B. COHEN, (RE: CTB AZ, LLC), 2800 NORTH CENTRAL AVENUE, STE     US Mail (1st Class)
         1200, PHOENIX, AZ, 85004
 74094   ENGELMAN BERGER, P.C., SCOTT B. COHEN, (RE: CTB AZ, LLC), SBC@EBLAWYERS.COM                  E-mail

 74094   FAEGRE DRINKER BIDDLE & REATH LLP, KAITLIN MACKENZIE;DALLASTAYLOR, (RE: DEBTORS),            E-mail
         KAITLIN.MACKENZIE@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, KAITLIN MACKENZIE;DALLASTAYLOR, (RE: DEBTORS),            E-mail
         DALLAS.TAYLOR@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, VINCE SLUSHER; KRISTEN PERRY, (RE: DEBTORS),              E-mail
         VINCE.SLUSHER@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, VINCE SLUSHER; KRISTEN PERRY, (RE: DEBTORS),              E-mail
         KRISTEN.PERRY@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, VINCE SLUSHER; KRISTEN PERRY, (RE: DEBTORS),              E-mail
         RYAN.SALZMAN@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, VINCE SLUSHER; KRISTEN PERRY, (RE: DEBTORS),              E-mail
         WILLIE.ACKART@FAEGREDRINKER.COM
 74094   FAEGRE DRINKER BIDDLE & REATH LLP, VINCE SLUSHER; KRISTEN PERRY, (RE: DEBTORS),              E-mail
         SUSAN.CARLSON@FAEGREDRINKER.COM
 74094   FENNEMORE DOWLING AARON, DON J. POOL, (RE: PETRA TREVIZO HERNANDEZ, ET AL),                  E-mail
         DPOOL@FENNEMORELAW.COM
 74094   FLOWER VALLEY PLAZA LLC, SCOTT L WHITMAN, SLW@MWLEGAL.COM                                    E-mail

 74095   FLOWER VALLEY PLAZA LLC, SCOTT L WHITMAN, A PROFESSIONAL LAW CORPORATION, 6310 SAN           US Mail (1st Class)
         VICENTE BLVD, STE 430, LOS ANGELES, CA, 90048
 74095   GRECO REALTY INCORPORATED, 118 W FESLER, SANTA MARIA, CA, 93458                              US Mail (1st Class)

 74095   GUST ROSENFELD P.L.C., JC KALVESTRAN;SÉAN P. O’BRIEN, (RE: ARIZONA DEPT OF ECONOMIC          US Mail (1st Class)
         SECURITY), 11900 WEST OLYMPIC BLVD., SUITE 800, LOS ANGELES, CA, 90064
 74094   GUST ROSENFELD P.L.C., JC KALVESTRAN;SÉAN P. O’BRIEN, (RE: ARIZONA DEPT OF ECONOMIC          E-mail
         SECURITY), JKALVESTRAN@GUSTLAW.COM
 74094   GUST ROSENFELD P.L.C., JC KALVESTRAN;SÉAN P. O’BRIEN, (RE: ARIZONA DEPT OF ECONOMIC          E-mail
         SECURITY), SPOBRIEN@GUSTLAW.COM
 74095   HARRIS FAMILY PROPERTIES, LLC, PO BOX 636, PASO ROBLES, CA, 93447                            US Mail (1st Class)

 74095   HAWKINS PARNELL & YOUNG, LLP, DAVID R. JOHANSON, ESQ., 1776 SECOND STREET, NAPA, CA, 94559   US Mail (1st Class)



 CPES



                                                                                                                            Page 4 of 7
            Case 9:20-bk-10554-DS             Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50                      Desc
Exhibit - CPES                                 Main Document     Page 5 of 7
Svc Lst Name and Address of Served Party                                                               Mode of Service

 74094   HAWKINS PARNELL & YOUNG, LLP, DAVID R. JOHANSON, ESQ., DJOHANSON@HPYLAW.COM                   E-mail

 74095   HSL ASSET MANAGEMENT, LLC, 201 S KOLB RD, TUCSON, AZ, 85710                                   US Mail (1st Class)

 74095   IDEAL ARIZONA HOLDINGS LLC, ATTN J BRUCE FORBES, 1931 CORDOVA RD STE 220, FT LAUDERDALE,      US Mail (1st Class)
         FL, 33316
 74094   IDEAL ARIZONA HOLDINGS LLC, ATTN J BRUCE FORBES, FORBES7000@GMAIL.COM                         E-mail

 74095   INTERNAL REVENUE SERVICE, P.O. BOX 7346, PHILADELPHIA, PA, 19101-7346                         US Mail (1st Class)

 74095   JANET CASE, PETER SPICER, 1325 E ROCKWOOD BLVD., SPOKANE, WA, 99203                           US Mail (1st Class)

 74095   K LAZY V HOLDINGS, LLC, PO BOX 2641, OVERGAARD, AZ, 85933-2641                                US Mail (1st Class)

 74095   LA ESTANCIA APARTMENTS, 6445 S MAPLE AVE., TEMPE, AZ, 85283                                   US Mail (1st Class)

 74095   LANCE AND JAMIE MOUW, ATTN: MICAH STANLEY, 20799 ROAD 132, TULARE, CA, 93274                  US Mail (1st Class)

 74095   MAQSOOD & SABINA ENTERPRISES, LLC, 6000 E CALLE DE VITA, TUCSON, AZ, 85750                    US Mail (1st Class)

 74095   MICHAEL WINSHIP, 572 MASON RD, VISTA, CA, 92084                                               US Mail (1st Class)

 74095   MURCHISON & CUMMING, LLP, LISA D. ANGELO (SBN 229000), 801 SOUTH GRAND AVENUE,, NINTH         US Mail (1st Class)
         FLOOR, LOS ANGELES, CA, 90017-4613
 74094   MURCHISON & CUMMING, LLP, LISA D. ANGELO (SBN 229000), LANGELO@MURCHISONLAW.COM               E-mail

 74095   OFFICE OF THE ATTORNEY GENERAL, PO BOX 944255, SACRAMENTO, CA, 94244-2550                     US Mail (1st Class)

 74095   OFFICE OF THE ATTORNEY GENERAL, 1300 I STREET, SACRAMENTO, CA, 95814-2919                     US Mail (1st Class)

 74095   OFFICE OF THE ATTORNEY GENERAL, 300 SOUTH SPRING STREET, LOS ANGELES, CA, 90013-1230          US Mail (1st Class)

 74095   OFFICE OF THE ATTORNEY GENERAL, MARK BRNOVICH, ARIZONA ATTY GENERAL, 2005 N CENTRAL           US Mail (1st Class)
         AVE, PHOENIX, AZ, 85004-2926
 74095   ORSETT FOOTHILLS LLC, C/O ORSETT PROPERTIES, LTD., 5353 N 16TH ST #105, PHOENIX, AZ, 85016    US Mail (1st Class)

 74095   PAMELA G JORDAN AND PATRICIA G REES, 8010 S 101ST ST., LA VISTA, NE, 68128                    US Mail (1st Class)

 74095   PINE STREET PROPERTIES INC, 2520 PROFESSIONAL PARKWAY, SANTA MARIA, CA, 93455                 US Mail (1st Class)

 74095   PLAZA 44 TRUST ACCOUNT, C/O CASE, HUFF & ASSOCIATES INC, 4835 E CACTUS RD #443,               US Mail (1st Class)
         SCOTTSDALE, AZ, 85254
 74095   PRESERVING ALAMEDA COUNTY HOUSING, 22941 ATHERTON ST., HAYWARD, CA, 94541                     US Mail (1st Class)

 74095   RON W BROWN, C/O HVI, LLC, PO BOX 65648, TUCSON, AZ, 85728                                    US Mail (1st Class)

 74095   SCHINNER & SHAIN, LLP, ATTN: AGUSTÍN R. PIÑA, (RE: 1814 OGDEN, LLC), 96 JESSIE ST., SAN       US Mail (1st Class)
         FRANCISCO, CA, 94105
 74094   SCHINNER & SHAIN, LLP, ATTN: AGUSTÍN R. PIÑA, (RE: 1814 OGDEN, LLC), PINA@SCHINNER.COM        E-mail

 74095   SCOTT H. MCNUTT, (RE: ESOP & TRUST PARTICIPANTS), 324 WARREN ROAD, SAN MATEO, CA, 94402       US Mail (1st Class)

 74094   SCOTT H. MCNUTT, (RE: ESOP & TRUST PARTICIPANTS), SMCNUTT@ML-SF.COM                           E-mail

 74095   STAFF OF LIFE LLC, 4873 E SPEEDWAY BLVD, TUCSON, AZ, 85712                                    US Mail (1st Class)

 74095   STEVE LOUX OR TONI HOWELL-LOUX, 5557 NUTHATCH ROAD, PARKER, CO, 80134                         US Mail (1st Class)

 74095   TOWNS, J E, 780 CAYO GRANDE COURT, NEWBURY PARK, CA, 91320                                    US Mail (1st Class)

 74095   TUCKER ELLIS LLP, CHELSEA MIKULA, (RE: PRUDENTFIDUCIARYSVCLLC;MIGUELPAREDS), 950 MAIN         US Mail (1st Class)
         AVE., SUITE 1100, CLEVELAND, OH, 44113
 74094   TUCKER ELLIS LLP, CHELSEA MIKULA, (RE: PRUDENTFIDUCIARYSVCLLC;MIGUELPAREDS),                  E-mail
         CHELSEA.MIKULA@TUCKERELLIS.COM
 74095   UNITED STATES ATTORNEY`S OFFICE, CENTRAL DISTRICT OF CALIFORNIA, 312 NORTH SPRING STREET, US Mail (1st Class)
         STE 1200, LOS ANGELES, CA, 90012
 74095   UNITED STATES ATTORNEYS OFFICE, DISTRICT OF ARIZONA, 40 N. CENTRAL AVENUE, SUITE 1800,        US Mail (1st Class)
         PHOENIX, AZ, 85004-4449
 74094   UNITED STATES TRUSTEE, BRIAN FITTIPALDI, BRIAN.FITTIPALDI@USDOJ.GOV                           E-mail

 74095   US ATTORNEY GENERAL, 950 PENNSYLVANIA AVE NW, WASHINGTON, DC, 20530                           US Mail (1st Class)

 74095   WEST USA REALTY, ATTN: BOB MORRIS, 7077 E. MARILYN RD. BLDG 4., SCOTTSDALE, AZ, 85254         US Mail (1st Class)

 74095   WYATT SIEGAL, 8511 E EDGEMONT AVE., SCOTTSDALE, AZ, 85257                                     US Mail (1st Class)




 CPES



                                                                                                                             Page 5 of 7
             Case 9:20-bk-10554-DS         Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50     Desc
Exhibit - CPES                              Main Document     Page 6 of 7
Svc Lst Name and Address of Served Party                                             Mode of Service

Subtotal for this group: 68




 CPES



                                                                                                       Page 6 of 7
             Case 9:20-bk-10554-DS           Doc 637 Filed 02/03/21 Entered 02/03/21 07:49:50                          Desc
Exhibit A - CPES                              Main Document     Page 7 of 7
Svc Lst Name and Address of Served Party                                                                 Mode of Service

 74093   CLIFTONLARSONALLEN LLP, ATTN: LORI FENSTEMAKER, 5255 EAST WILLIAMS CIRCLE, SUITE 5000,           US Mail (1st Class)
         TUCSON, AZ, 85711
 74093   COWDREY JENKINS, LLP, ATTN: SEAN COWDREY, 1203 FLYNN ROAD, SUITE 160, CAMARILLO, CA, 93012       US Mail (1st Class)

 74093   LEWIS BRISBOIS BISGAARD & SMITH LLP, ATTN: KEVIN NICOLAS, PHOENIX PLAZA TOWER II, 2929 NORTH US Mail (1st Class)
         CENTRAL AVENUE SUITE 1700, PHOENIX, AZ, 85012
 74093   LEWIS ROCA ROTHGERBER CHRISTIE LLP, 1 SOUTH CHURCH AVENUE, SUITE 2000, TUCSON, AZ, 85701         US Mail (1st Class)

Subtotal for this group: 4




 CPES



                                                                                                                                Page 7 of 7
